UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:May 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report Convergence Core Plus Fund May 31, 2013 Investment Adviser Convergence Investment Partners, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF SECURITIES SOLD SHORT 19 STATEMENT OF ASSETS AND LIABILITIES 21 STATEMENT OF OPERATIONS 22 STATEMENT OF CHANGES IN NET ASSETS 23 STATEMENT OF CASH FLOWS 24 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 27 NOTICE OF PRIVACY POLICY & PRACTICES 35 ADDITIONAL INFORMATION 36 Dear Shareholder: We are pleased to provide to you the semi-annual report of the Convergence Core Plus Fund for the period ended May 31, 2013. With the Fund’s inception on December 29, 2009, we have now completed over three full years and we are pleased to report that it has been a very good period, both on an absolute and relative basis. Performance: Your Fund was up 76.58% on a cumulative basis from December 29, 2009 (its inception) to May 31, 2013 versus the Russell 3000 Index at 57.30%. Ten thousand dollars invested in Institutional Class shares of the Convergence Core Plus Fund (MARNX) at its inception would be worth $17,657 as of 5/31/2013, $1,927 more than the Russell 3000 Index.* For the time period of January 1, 2013 through May 31, 2013, your Fund was up 16.56% versus the Russell 3000 Index at 15.55%. We are especially proud of the fact that your Fund has now out-performed the Russell 3000 Index, its benchmark, in calendar years 2010, 2011, 2012, and so far in 2013. Morningstar gave the Convergence Core Plus Fund a 5 Star Rating for the period ended March 31, 2013. (The Overall Morningstar Rating is among 1,474 Large Blend Funds and is based on risk-adjusted returns, derived from a weighted average of the three-, five-, and ten-year (if applicable) Morningstar metrics.) Performance for the Fund versus the market was driven by both our Dynamic Investment Model, and the broader mandate afforded the Fund through the ability to short. Through May 31, 2013 Since One Three Inception May YTD Year Year (12/29/09) Convergence Core Plus InstitutionalClass (MARNX) 4.55% 16.56% 31.53% 19.53% 18.09% Russell 3000 2.36% 15.55% 27.88% 16.82% 14.16% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. The Gross Expense Ratio for the Institutional Class Shares is 2.52%. Our proprietary dynamic model seeks to incorporate the best attributes of both quantitative methods with traditional fundamental management. Quant strategies have the advantage of being able to assimilate a lot of information, validate concepts, and avoid emotional biases. Fundamental managers have the advantage that they can incorporate current market conditions into their evaluation. Our dynamic model actively measures the market environment and adjusts our model in an effort to seek out alpha, thereby applying what we believe are the best attributes of both approaches. Our ability to short aided the portfolio throughout the year. While maintaining a beta close to one throughout the period, our short positions helped hold the portfolio up relative to the market. The long short spread added 87 basis points (gross) to the portfolio over the first 6 months of the fiscal year even as the market experienced high levels of volatility. For the fiscal year to date, the Convergence Core Plus Fund outperformed the Russell 3000 Index by 101 basis points (net).Remarkably, nearly all of the out-performance came on down days. With a daily up-capture ratio of 98.06%, and a daily down capture ratio of just 87%, 3 alpha was added in a strong bull market by losing on average less on down days. And while the portfolio ended up with a sales turnover ratio of 152%, a material proportion was driven by the short positions, which enabled the portfolio, net of trading costs, to outperform its benchmark in a very difficult environment. The Environment: Over the past two years we have made the case that the market was positioned to advance, notwithstanding the ongoing “macro” issues. And it has. After well over a 100% advance since the lows on March 9, 2009, the market now stands at a very important inflection point. The Federal Reserve is set to hand off responsibility for the economy to the economy. The aggressive money printing operation is almost certain to gradually come to an end. If the “real” economy is for real, the long term prospects for the market remain very positive, and likely will improve. Like a child on a sugar high, however, the de-tox period is likely to be volatile. We believe growth is slowly picking up, and real economic growth will replace the sugar induced growth we have seen thus far. For investors looking for an entry point, we believe you will get your opportunity in the short term. An Alternative to Traditional Investing: The Convergence proprietary dynamic model used to manage the Fund is designed to measure changing preferences in the marketplace, an essential attribute in volatile times in our view.The broader mandate afforded the Fund through its ability to short gives us an opportunity to add potential value even when traditional approaches to stock investing struggle. In difficult times, flexibility is key. No better evidence than the last 3 years. Thank you for your support. David W. Schulz President Convergence Investment Partners, LLC * This illustrates the performance of a hypothetical $10,000 investment made in Institutional Class shares of the Fund from 12/29/2009 – 5/31/2013. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This does not imply any future performance. Opinions expressed are subject to change, are not guaranteed and should not be construed as recommendations or investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in midcap companies involve additional risk such as limited liquidity and greater volatility than larger capitalization companies. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The fund regularly makes short sales of securities, which involves unlimited risk including the possibility that losses may exceed the original amount invested. However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 © 2013 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. “For each fund with at least a three-year history, Morningstar calculates a Morningstar RatingTM (based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance, including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) The Overall Morningstar Rating for a fund is derived from a weighted average of the performance figures associated with its three-, five- and ten-year (if applicable) Morningstar Rating metrics. Convergence Core Plus Fund was rated against the following numbers of U.S. domiciled Large Blend funds over the following time periods: 1,474 funds in the last three years. With respect to these Large Blend funds, Convergence Core Plus Fund received a Morningstar Rating of 5 stars, for the three-year period. Past performance is not guarantee of future results.” Alpha is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. You cannot invest directly in an index. A basis point is equal to 100th of a percent. Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. You cannot invest directly in an index. Up-capture compares an investment’s performance against its benchmark during periods when the benchmark’s performance is positive, while down capture compares the investment’s performance against the benchmark during periods when the benchmark’s performance is negative. 5 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/12 – 5/31/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/12 5/31/13 12/1/12 – 5/31/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.30%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.35%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $7.35. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.79. Investment Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/31/13 5/31/13 1/31/13 – 5/31/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.44%, multiplied by the average account value over the period, multiplied by 120/365 (to reflect the period since inception). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.55%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $5.36. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $5.12. 7 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Average Annual Total Returns as of May 31, 2013 Institutional Russell Class Shares 3000 Index One Year % % Three Year % % Since Inception (12/29/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Continued 8 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date Continued 9 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of May 31, 2013 Investment Russell Class Shares 3000 Index Since Inception (1/31/13) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investment Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 10 CONVERGENCE CORE PLUS FUND Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS 129.04% Accommodation 0.48% Starwood Hotels & Resorts Worldwide, Inc. $ Administrative and Support Services 1.19% Corrections Corp. of America Manpowergroup, Inc. Robert Half International, Inc. Air Transportation 2.36% Copa Holdings SA (b) Delta Air Lines, Inc. (a) Southwest Airlines Co. Ambulatory Health Care Services 0.80% Omnicare, Inc. Amusement, Gambling, and Recreation Industries 0.49% Wynn Resorts Ltd. Apparel Manufacturing 0.54% Cintas Corp. Quiksilver, Inc. (a) Beverage and Tobacco Product Manufacturing 0.88% Lorillard, Inc. Building Material and Garden Equipment and Supplies Dealers 1.20% Lumber Liquidators Holdings, Inc. (a) MSC Industrial Direct Co., Inc. Chemical Manufacturing 8.83% CF Industries Holdings, Inc. Clorox Co. Endo Pharmaceuticals Holdings, Inc. (a) Huntsman Corp. Johnson & Johnson Olin Corp. The accompanying notes are an integral part of these financial statements. 11 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Chemical Manufacturing 8.83% (Continued) PDL BioPharma, Inc. $ Pfizer, Inc. United Therapeutics Corp. (a) Zoetis, Inc. Clothing and Clothing Accessories Stores 3.29% Abercrombie & Fitch Co. ANN, Inc. (a) Hanesbrands, Inc. (a) Ross Stores, Inc. Computer and Electronic Product Manufacturing 12.85% Cisco Systems, Inc. Exelis, Inc. Harman International Industries, Inc. Harris Corp. Hewlett Packard Co. Intel Corp. International Business Machines Corp. L-3 Communications Holdings, Inc. Marvell Technology Group Ltd. (b) Northrop Grumman Corp. Raytheon Co. Credit Intermediation and Related Activities 5.68% Fifth Third Bancorp KeyCorp PrivateBancorp, Inc. Regions Financial Corp. Susquehanna Bancshares, Inc. Western Union Co. Zions Bancorporation Data Processing, Hosting and Related Services 0.29% AOL, Inc. Educational Services 0.58% Grand Canyon Education, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Electronics and Appliance Stores 0.96% GameStop Corp. $ Food and Beverage Stores 0.15% Kroger Co. Food Manufacturing 3.46% Dean Foods Co. (a) General Mills, Inc. Hillshire Brands Co. Ingredion, Inc. WhiteWave Foods Co. (a) 0 6 Food Services and Drinking Places 0.92% Bloomin’ Brands, Inc. (a) Chipotle Mexican Grill, Inc. (a) Furniture and Related Product Manufacturing 0.35% Steelcase, Inc. Gasoline Stations 0.61% Delek US Holdings, Inc. Health and Personal Care Stores 1.66% CVS Caremark Corporation Rite Aid Corp. (a) Vitamin Shoppe, Inc. (a) Hospitals 0.90% Magellan Health Services, Inc. (a) Insurance Carriers and Related Activities 8.65% Aetna, Inc. Aflac, Inc. First American Financial Corp. Humana, Inc. Molina Healthcare, Inc. (a) Old Republican International Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. The accompanying notes are an integral part of these financial statements.\ 13 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Insurance Carriers and Related Activities 8.65% (Continued) Wellpoint, Inc. $ Machinery Manufacturing 5.40% AGCO Corp. Applied Materials, Inc. CNH Global INV (b) General Electric Co. KLA-Tencor Corp. Management of Companies and Enterprises 3.09% AES Corp. AGL Resources, Inc. Associated Banc-Corp. Huntington Bancshares, Inc. Merchant Wholesalers, Durable Goods 3.37% Avnet, Inc. (a) United Stationers, Inc. Xerox Corp. Merchant Wholesalers, Nondurable Goods 4.03% AmerisourceBergen Corp. Cardinal Health, Inc. Herbalife Ltd. (b) Procter & Gamble Co. Ralph Lauren Corp. Mining (except Oil and Gas) 0.65% Coeur Mining, Inc. (a) Miscellaneous Manufacturing 0.82% Hasbro, Inc. Miscellaneous Store Retailers 0.87% PetSmart, Inc. The accompanying notes are an integral part of these financial statements.\ 14 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Motion Picture and Sound Recording Industries 1.04% Time Warner, Inc. $ Nonstore Retailers 1.51% GNC Hldgs, Inc. World Fuel Services Corp. Oil and Gas Extraction 0.35% MRC Global, Inc. (a) Other Information Services 1.26% HomeAway, Inc. (a) Yahoo!, Inc. (a) Paper Manufacturing 2.36% Domtar Corp. Greif, Inc. Sonoco Products Co. Performing Arts, Spectator Sports, and Related Industries 0.45% Life Time Fitness, Inc. (a) Petroleum and Coal Products Manufacturing 13.93% Alon USA Energy, Inc. Chevron Corp. Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Tesoro Corp. Valero Energy Corp. Western Refining, Inc. Primary Metal Manufacturing 1.60% Steel Dynamics, Inc. United States Steel Corp. The accompanying notes are an integral part of these financial statements. 15 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Professional, Scientific, and Technical Services 5.31% Amgen, Inc. $ Babcock & Wilcox Co. CACI International, Inc. (a) Computer Sciences Corp. LPL Financial Holdings, Inc. Moody’s Corp. SAIC, Inc. SYNNEX Corp. (a) URS Corp. VMware, Inc. (a) Publishing Industries (except Internet) 7.89% Aspen Technology, Inc. (a) Brocade Communications Systems, Inc. (a) CA, Inc. Microsoft Corp. Oracle Corp. Thomson Reuters Corp. (b) Rental and Leasing Services 0.74% Avis Budget Group, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 3.13% CBOE Holdings, Inc. Financial Engines, Inc. Janus Capital Group, Inc. T Rowe Price Group, Inc. Telecommunications 3.10% AT&T, Inc. CenturyLink, Inc. Time Warner Cable, Inc. Virgin Media, Inc. Transportation Equipment Manufacturing 5.47% Boeing Co. General Dynamics Corp. The accompanying notes are an integral part of these financial statements. 16 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Transportation Equipment Manufacturing 5.47% (Continued) General Motors Co. (a) $ Lockheed Martin Corp. Visteon Corp. (a) Utilities 4.00% Entergy Corp. NRG Energy, Inc. PG&E Corp. TECO Energy, Inc. UGI Corp. Wholesale Electronic Markets and Agents and Brokers 0.82% Tech Data Corp. (a) Wood Product Manufacturing 0.73% Boise Cascade Co. (a) TOTAL COMMON STOCKS (Cost $215,303,302) REAL ESTATE INVESTMENT TRUSTS 4.07% American Assets Trust, Inc. CBL & Associates Properties, Inc. Dupont Fabros Technology, Inc. Essex Property Trust, Inc. Extra Space Storage, Inc. Home Properties, Inc. Liberty Property Trust Mid-America Apartment Communities, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $6,956,833) The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 2.60% AIM STIT-STIC Prime Portfolio, 0.030% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,660,284) Total Investments (Cost $226,920,419) 135.71% Liabilities in Excess of Other Assets (35.71)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at May 30, 2013. The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short May 31, 2013 (Unaudited) Shares Value Acacia Research Corp. $ Acadia Healthcare Co., Inc. Aegerion Pharmaceuticals, Inc. Amtrust Financial Services, Inc. Ariad Pharmaceuticals, Inc. AvalonBay Communities, Inc. Axiall Corp. Beacon Roofing Supply, Inc. Beam, Inc. BorgWarner, Inc. Boyd Gaming Corp. Caesars Entertainment Corp. Catamaran Corp. (a) Chart Industries, Inc. Cheniere Energy, Inc. Chicago Bridge & Iron Co. (a) Cirrus Logic, Inc. Colfax Corp. Constellation Brands, Inc. Elizabeth Arden, Inc. F5 Networks, Inc. Facebook, Inc. Freescale Semiconductor Ltd. (a) Fresh Market, Inc. Groupon, Inc. Gulfport Energy Corp. Haemonetics Corp. Hain Celestial Group, Inc. Halcon Resources Corp. Helen Of Troy Ltd. (a) Hilltop Holdings, Inc. Hospitality Properties Trust Insulet Corp. Investors Bancorp, Inc. Ironwood Pharmaceuticals, Inc. JC Penney Co., Inc. Jive Software, Inc. Kansas City Southern KBR, Inc. Kilroy Realty Corp. Kodiak Oil & Gas Corp. (a) Kosmos Energy Ltd. (a) Leucadia National Corp. Liberty Ventures The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continuted) May 31, 2013 (Unaudited) Shares Value Loral Space & Communications, Inc. $ MBIA, Inc. Mead Johnson Nutrition Co. Molycorp, Inc. NetFlix, Inc. NII Holdings, Inc. Northwest Natural Gas Co. On Assignment, Inc. Pall Corp. Palo Alto Networks, Inc. Pentair Ltd. (a) Pepco Holdings, Inc. Prospect Capital Corp. Restoration Hardware Holdings, Inc. Royal Gold, Inc. Scorpio Tankers, Inc. (a) ServiceNow, Inc. Sotheby’s South Jersey Industries, Inc. Splunk, Inc. St. Joe Co. Starz Strategic Hotels & Resorts, Inc. Tahoe Resources, Inc. (a) Theravance, Inc. United Bankshares, Inc. Valley National Bancorp Veeco Instruments, Inc. VeriFone Systems, Inc. ViaSat, Inc. Walter Energy, Inc. Walter Investment Management Corp. Wesco Aircraft Holdings, Inc. Westamerica Bancorporation Whole Foods Market, Inc. Wolverine World Wide, Inc. Workday, Inc. Zynga, Inc. Total Securities Sold Short (Proceeds $61,192,607) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 20 CONVERGENCE CORE PLUS FUND Statement of Assets and Liabilities May 31, 2013 (Unaudited) Assets Investments, at value (cost $226,920,419) $ Receivable for investments sold Dividends and interest receivable Cash Deposit for short sales at broker Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, at value (proceeds $61,192,607) Distribution Fees - Investment Class 33 Payable for Fund shares redeemed Payable for investments purchased Dividends payable on short positions Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on: Investments Securities sold short ) Net Assets $ Investor Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 21 CONVERGENCE CORE PLUS FUND Statement of Operations For the Six Months Ended May 31, 2013 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Interest and Broker expenses Dividends on short positions Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Distribution fees – Investor Class 33 Other expenses Total Expenses Expense Recoupment by Adviser (Note 4) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 22 CONVERGENCE CORE PLUS FUND Statement of Changes in Net Assets Six Months Ended May 31, 2013 Year Ended (Unaudited) November 30, 2012 From Operations Net investment income (loss) $ $ Net realized gain (loss) from: Investments Short transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Net increase in net assets from operations From Distributions Net investment income – Institutional Class ) — Net realized gain on investments – Institutional Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class — Net asset value of shares issued in reinvestment of distributions to shareholders – Institutional Class Payments for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 23 CONVERGENCE CORE PLUS FUND Statement of Cash Flows For the Six Months Ended May 31, 2013 (Unaudited) Cash Flows from Operating Activities: Change in net assets resulting from operations $ Adjustments to reconcile change in net assets resulting from operations to net cash provided by operating activities: Purchases of investments ) Purchases of short-term investments net ) Proceeds from sales of long-term investments Return of capital distributions received from underlying investments Increase in payable for distribution fees 33 Increase in dividends and interest receivable ) Increase in deposits at broker for short sales ) Increase in receivable for investment securities sold ) Increase in prepaid expenses and other assets ) Proceeds from securities sold short Purchases to cover securities sold short ) Increase in payable for investment securities purchased Increase in dividends payable on short positions Decrease in payable to broker ) Increase in payable to Adviser Decrease in accrued expenses and other liabilities and expenses payable ) Unrealized appreciation on investments ) Unrealized depreciation on short transactions Net realized gain on investments ) Net realized loss on short transactions Net cash provided by operating activities ) Cash Flows from Financing Activities: Proceeds from shares sold Payment on shares redeemed ) Cash distributions paid to shareholders ) Net cash used in financing activities Net change in cash $ Cash: Beginning Balance Ending Balance $ Supplemental Disclosures: Cash paid for interest $ Non-cash financing activities-distributions reinvested Non-cash financing activities-increase in receivable for Fund shares sold Non-cash financing activities-decrease in payable for Fund shares redeemed The accompanying notes are an integral part of these financial statements. 24 CONVERGENCE CORE PLUS FUND Financial Highlights – Institutional Class Shares Per Share Data for a Share Outstanding Throughout Each Period Six Months Period Ended Year Ended Ended May 31, 2013 November 30, November 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain on investments Total from Investment Operations Less distributions paid: From net investment income ) — ) — From net realized gains ) ) ) — Total distributions paid ) ) ) — Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % After waiver and expense reimbursement(4)(5) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(5) % % )% )% After waiver and expense reimbursement(5) % % )% % Portfolio turnover rate(3) % The Fund commenced operations on December 29, 2009. Per share net investment income (loss) was calculated using the daily average shares outstanding method. Not annualized for periods less than one year. The ratio of expenses to average net assets includes dividends on short positions, interest and broker expenses.The annualized before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions, interest and broker expenses were 1.29% and 1.35%,1.41% and 1.50%, 1.56% and 1.50%, 1.92% and 1.50% for the periods ended May 31, 2013, November 30, 2012, November 30, 2011, and November 30, 2010 respectively. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 25 CONVERGENCE CORE PLUS FUND Financial Highlights – Investment Class Shares Per Share Data for a Share Outstanding Throughout Each Period Period Ended May 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss)(2) Net realized and unrealized gain on investments Total from Investment Operations Less distributions paid: From net investment income — From net realized gains — Total distributions paid — Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ 51 Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % After waiver and expense reimbursement(4)(5) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(5) % After waiver and expense reimbursement(5) % Portfolio turnover rate(3) % The Investor Class Shares commenced operations on January 31, 2013. Per share net investment income (loss) was calculated using the daily average shares outstanding method. Not annualized for periods less than one year. The ratio of expenses to average net assets includes dividends on short positions, interest and broker expenses.The annualized before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions, interest and broker expenses were 1.55% and 1.55% for the period ended May 31, 2013. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 26 CONVERGENCE CORE PLUS FUND Notes to Financial Statements May 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Convergence Core Plus Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital growth. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on December 29, 2009 and commenced operations on December 29, 2009 and January 31, 2013 for the Institutional and Investment Class shares, respectively.Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Convergence Investment Partners, LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund, including long and short positions of common stock and real estate investment trusts, that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. 27 CONVERGENCE CORE PLUS FUND Notes to Financial Statements (Continued) May 31, 2013 (Unaudited) When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2013: Level 1 Level 2 Level 3 Total Assets: Equity(1) Common Stock $ $
